Jordan, Justice.
On December 1,1973, Gail Shepherd, appellee here, filed a complaint in the Superior Court of DeKalb County seeking temporary and permanent alimony from her husband Charles R. Shepherd, alleging that they were married on August 5, 1972, and that her husband had forced a separation on October 13,1972. After a hearing on the petition the trial judge granted temporary alimony to the wife. The husband appealed to this court and we affirmed the lower court’s decision. See Shepherd v. Shepherd, 231 Ga. 257 (200 SE2d 893).
After the decision by this court on the first appeal the appellant amended his answer and filed a motion to dismiss, claiming that the Georgia alimony statutes were unconstitutional in that they "provided that alimony and attorney fees shall be awarded to wives only, which, consequently, discriminates against husbands as a class *355of which appellant is a member...” The motion to dir miss was denied on December 26, 1973. The trial judge certified the decisions for appeal on January 7,1974, and notice of appeal was timely filed. Held:
Argued April 9, 1974
Decided May 21, 1974.
John C. Tyler, for appellant.
Kaler, Karesh & Frankel, Glenville Haldi, William H. Whaley, for appellee.
Pretermitting the question of whether the appellant raised the constitutional issue at his earliest opportunity, this appeal is controlled on its merits by Murphy v. Murphy, 232 Ga. 352, again holding the alimony statutes of this state to be valid as against a constitutional attack.

Judgment affirmed.


All the Justices concur.